—Judgment unanimously affirmed. Memorandum: By failing to make a motion in the sentencing court to withdraw his plea, defendant has failed to preserve his challenge to the sufficiency of the plea allocution (see, People v Pellegrino, 60 NY2d 636; People v Thompson, 143 AD2d 858, lv denied 73 NY2d 860) and we decline to review the issue in the interest of justice (see, CPL 470.15 [6]). The sentencing court did not abuse its discretion in denying defendant youthful offender status (see, People v Green, 143 AD2d 144, lv denied 72 NY2d 1045) or in imposing the maximum term permitted by law. (Appeal from Judgment of Cayuga County Court, Corning, J.—Criminal Possession Weapon, 2nd Degree.) Present—Denman, P. J., Green, Law-ton, Fallon and Boehm, JJ.